204 Okla. 88 (1950)
226 P.2d 915
SHEETS et al.
v.
SHEETS et al. (two cases).
No. 34797.
Supreme Court of Oklahoma.
December 19, 1950.
Rehearing Denied January 30, 1951.
W.S. Horton and W.J. Hulsey, McAlester, for plaintiffs in error.
Anglin, Stevenson & Huser, Holdenville, for defendant in error.
LUTTRELL, J.
A motion to dismiss the appeal in this case has been filed by defendant in error. The facts involved and the questions presented are similar to those involved and presented in Adams v. Hobbs, 204 Okla. 85, 226 P.2d 913. In the instant case judgment was rendered on April 5, 1950, and the order overruling motion for new trial was made on April 26, 1950. No order extending the time within which to file the appeal was made within the three months period commencing April 26, 1950, but on August 29, 1950, the trial court made an order attempting to extend the time within which to file the appeal. Under authority of Adams v. Hobbs, above referred to, the trial court was without authority to make such order at the time he attempted to make it, and it did not serve to extend the time within which to file the appeal.
The motion to dismiss the appeal is sustained and the appeal dismissed.
DAVISON, C.J., ARNOLD, V.C.J., and CORN, GIBSON, HALLEY, JOHNSON, and O'NEAL, JJ., concur.